Case: 12-11204       Document: 00512315773           Page: 1    Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 22, 2013
                                     No. 12-11204
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE ROSALES-MONTOYA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-133-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Jose Rosales-Montoya was convicted of possession of a firearm by an
illegal alien under 18 U.S.C. § 922(g)(5)(A) and was sentenced to serve 16
months in prison, followed by a three-year term of supervised release. He now
appeals, arguing that the district court erred by denying his motion to suppress
evidence. According to Rosales-Montoya, police officers did not have the
requisite reasonable suspicion of criminal activity to detain him, and therefore,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-11204     Document: 00512315773      Page: 2   Date Filed: 07/22/2013

                                  No. 12-11204

the evidence found during a search of the vehicle in which he was riding should
have been suppressed.
      Police officers may detain a suspect if “they have reasonable suspicion
that criminal activity is afoot.” Goodson v. City of Corpus Christi, 202 F.3d 730,
736 (5th Cir. 2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). “[R]easonable
suspicion must be determined in light of the totality of the circumstances
confronting a police officer.” United States v. Silva, 957 F.2d 157, 160 (5th Cir.
1992). We review the district court’s legal conclusions de novo and its factual
findings for clear error. United States v. Gomez, 623 F.3d 265, 268 (5th Cir.
2010).
      The record supports the district court’s ruling. Officer Phillip Williams
received an informational bulletin from dispatch to “be on the lookout” for a
sale of guns in the Aspen Wood Apartment complex based on a telephone tip
describing the suspect and providing directions to the sale’s location. Officer
Williams was familiar with the complex and knew it was a high-crime area. At
the complex, he spoke with a person who indicated that he was the telephone
informant and reiterated that a gun sale was going to take place.             The
informant gave a further physical description of the suspect and his companion,
as well as his vehicle and the location where the sale would take place. After
Officer Williams and his partner took up a position behind a building, the
informant approached them and told them that the suspects were arriving.
Officer Williams then observed a car matching the informant’s description, and
the informant indicated to Officer Williams that the suspects had arrived.
During a subsequent search of the car, officers found a firearm.
      Rosales-Montoya asserts that the tip was an anonymous tip that did not
provide reasonable suspicion in light of Florida v. J.L., 529 U.S. 266, 270 (2000).
However, the informant was present at the scene and gave information that


                                        2
    Case: 12-11204    Document: 00512315773     Page: 3   Date Filed: 07/22/2013

                                 No. 12-11204

was immediately verifiable, which supports the Government’s position that the
tip does not fall within the anonymous tip rubric. See United States v. Hopes,
286 F.3d 788, 790 (5th Cir. 2002); see also Adams v. Williams, 407 U.S. 143, 146
(1972). In any case, even if the tip truly were anonymous, it had sufficient
indicia of reliability to justify reasonable suspicion. In addition to being
present    at the scene, the informant provided information that was
corroborated and that accurately predicted the suspect’s future behavior. See
Alabama v. White, 496 U.S. 325, 331-32 (1990). Finally, although Rosales-
Montoya contends that the intended gun sale was not per se illegal, in light of
all the circumstances, it was not unreasonable for Officer Williams to suspect
that criminal activity was afoot. See Terry, 392 U.S. at 27.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       3